Citation Nr: 0117244	
Decision Date: 06/27/01    Archive Date: 07/03/01

DOCKET NO.  99-00 461A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to reimbursement or payment for the cost of 
unauthorized private hospital care received in September 
1997.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Hilary L. Goodman

INTRODUCTION

The veteran had active service from February 1982 to 
September 1982.

This appeal arose from a November 1997 decision by the 
Department of Veterans Affairs (VA) North Texas Health Care 
System (COJ), which denied entitlement to reimbursement or 
payment of the expenses incurred in connection with treatment 
of the veteran at the Hood General Hospital, Granbury, Texas, 
in September 1997 as he was not service-connected for the 
disability for which he was treated.


FINDINGS OF FACT

1.  Service connection was not established for a 
cardiovascular disability.

2.  At the time of the veteran's treatment from September 6, 
1997, to September 8, 1997, at Hood General Hospital, 
Granbury, Texas, for an acute myocardial infarction, he did 
not have a total disability permanent in nature resulting 
from a service-connected disability nor was he participating 
in a rehabilitation program under 38 U.S.C. ch. 31.


CONCLUSION OF LAW

The criteria for reimbursement or payment of the medical 
expenses incurred in connection with treatment of the veteran 
at Hood General Hospital, Granbury, Texas, from September 6, 
1997, to September 8, 1997, have not been met.  38 U.S.C.A. 
§§ 1728, 5107 (West 1991); 38 C.F.R. § 17.120 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking reimbursement or payment for the cost 
of unauthorized private hospital care received in September 
1997.  During the pendency of the veteran's appeal, the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) became effective.  This 
liberalizing legislation is applicable to the veteran's 
claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  It essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.

After examining the record, the Board of Veterans' Appeals 
(Board) is satisfied that all relevant facts pertaining to 
the veteran's claim have been properly developed.  The Board 
finds that the COJ has obtained, or made reasonable efforts 
to obtain, all records which might be relevant to the 
veteran's claim.  The Board notes that no further assistance 
to the veteran in acquiring evidence is required by the new 
statute.

The Board finds no prejudice to the veteran in this case by 
proceeding with an adjudication of the question of the 
veteran's entitlement to reimbursement or payment for the 
cost of unauthorized private hospital care received in 
September 1997 as the COJ has complied with the notice 
provisions of the VCAA.  This is so because the COJ 
specifically notified the veteran of the requirements needed 
for reimbursement or payment for the cost of unauthorized 
private hospital care in the statement of the case and 
supplemental statement of the case issued during this appeal.  
Moreover, all of the relevant evidence was considered and the 
claim was denied as a matter of law; there has been no 
prejudice to the veteran that would warrant a remand, and the 
veteran's procedural rights have not been abridged by 
proceeding with appellate review.  Bernard v. Brown, 4 Vet. 
App. 384, 393 (1993).

For the veteran to establish entitlement to reimbursement or 
payment of the cost of unauthorized medical services, all of 
the three criteria under 38 U.S.C.A. § 1728 and 38 C.F.R. 
§ 17.120 must be satisfied.  Not only must it be shown that a 
medical emergency existed with delay being hazardous to life 
or health, and that a VA or other Federal facility was not 
feasibly available but treatment must be for (1) an 
adjudicated service-connected disability; (2) a nonservice-
connected disability associated with and held to be 
aggravating an adjudicated service-connected disability; (3) 
any disability of a veteran who has a total disability 
permanent in nature resulting from a service-connected 
disability; or (4) any illness, injury or dental condition in 
the case of veteran who is participating in a rehabilitation 
program under 38 U.S.C. ch. 31.

The record shows that the veteran was admitted to Hood 
General Hospital, Granbury, Texas, on September 6, 1997, with 
a diagnoses which included an acute inferior/right 
ventricular myocardial infarction.  A history of recent chest 
pain was noted.  On September 8, 1997, he was transferred to 
a VA facility with diagnoses which included an acute inferior 
and right ventricular myocardial infarction; gastroesophageal 
disease; and hypercholesterolemia/hypertriglyceridemia.

The current record shows that service connection has only 
been established for a right ankle sprain.  The veteran did 
not have a total disability permanent in nature resulting 
from a service-connected disability, nor was he participating 
in a rehabilitation program under 38 U.S.C. ch. 31 at the 
time of his September 1997 private hospital care.

The criteria spelled out above govern entitlement to payment 
or reimbursement of the cost of unauthorized private medical 
care.  The veteran does not contend nor is there anything in 
the evidence, including in the testimony offered at the 
hearing on appeal, suggesting that the non-service connected 
cardiovascular disability was associated with and aggravating 
his service-connected ankle sprain.

The veteran did not have a total disability permanent in 
nature resulting from a service-connected disability, was not 
participating in a rehabilitation program under 38 U.S.C. ch. 
31, and received treatment during the hospitalization in 
question for a nonservice-connected disability.  Under these 
circumstances, he has not demonstrated that he meets the 
first criterion for payment or reimbursement of medical 
expenses under the provisions of 38 C.F.R. § 17.120(a).  As 
all three criteria for payment or reimbursement of 
unauthorized medical expenses must be met, the Board need not 
address the questions of whether the condition treated at 
that time was emergent, or whether there was an available VA 
medical facility that the veteran could have used.  See 
Zimick v. West, 11 Vet. App. 45, 49 (1998).

The Court has found that in a case where the law and not the 
evidence is dispositive, the claim should be denied or the 
appeal to the Board terminated because of the absence of 
legal merit or the lack of entitlement under the law.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  The veteran 
has failed to state a claim upon which relief could be 
granted, and, as a matter of law, the claim must be denied.  
Thus, payment or reimbursement of expenses in association 
with his unauthorized private hospital care received in 
September 1997 is not warranted.


ORDER

Entitlement to reimbursement or payment for the cost of 
unauthorized private hospital care received in September 1997 
is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

